Title: June 1756. 1 Tuesday.
From: Adams, John
To: 


       Drank Tea at the Majors. The Reasoning of Mathematicians is founded on certain and infallible Principles. Every Word they Use, conveys a determinate Idea, and by accurate Definitions they excite the same Ideas in the mind of the Reader that were in the mind of the Writer. When they have defined the Terms they intend to make use of, they premise a few Axioms, or Self evident Principles, that every man must assent to as soon as proposed. They then take for granted certain Postulates, that no one can deny them, such as, that a right Line may be drawn from one given Point to another, and from these plain simple Principles, they have raised most astonishing Speculations, and proved the Extent of the human mind to be more spacious and capable than any other Science.
      